Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 1 of 15   PageID #:
                                  11146
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 2 of 15   PageID #:
                                  11147
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 3 of 15   PageID #:
                                  11148
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 4 of 15   PageID #:
                                  11149
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 5 of 15   PageID #:
                                  11150
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 6 of 15   PageID #:
                                  11151
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 7 of 15   PageID #:
                                  11152
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 8 of 15   PageID #:
                                  11153
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 9 of 15   PageID #:
                                  11154
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 10 of 15   PageID #:
                                   11155
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 11 of 15   PageID #:
                                   11156
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 12 of 15   PageID #:
                                   11157
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 13 of 15   PageID #:
                                   11158
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 14 of 15   PageID #:
                                   11159
Case 1:17-cr-00582-JMS-WRP Document 928 Filed 10/22/19 Page 15 of 15   PageID #:
                                   11160
